Citation Nr: 1027953	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  08-06 811A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for sinusitis, with 
anatomic nasal septal deviation, with left nasal hypertrophic 
turbinate.

2.  Entitlement to service connection for a migraine headache 
disorder, to include as secondary to anatomic nasal septal 
deviation, with left nasal hypertrophic turbinate, sinusitis 
and/or Gulf War Syndrome.   


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran





ATTORNEY FOR THE BOARD

Terrence T. Griffin


INTRODUCTION

The Veteran served on active duty from April 1989 to April 1993.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of August 2006 by the Department of 
Veteran Affairs (VA) St. Petersburg, Florida, Regional Office 
(RO).

The issue of entitlement to service connection for a migraine 
headache disorder, to include as secondary to anatomic nasal 
septal deviation, with left nasal hypertrophic turbinate, 
sinusitis and/or Gulf War Syndrome, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran's complete service treatment records were 
unavailable from the National Personnel Records Center (NPRC).

2.  The evidence of record shows that the Veteran's anatomic 
nasal septal deviation, with left nasal hypertrophic turbinate, 
was first manifested in-service and that he continued to suffer 
from related residuals following his service discharge. 

3.  The evidence of record shows that the Veteran's sinusitis was 
first manifested in-service and that he continued to suffer from 
sinusitis following his service discharge.


CONCLUSIONS OF LAW

1.  An anatomic nasal septal deviation, with left nasal 
hypertrophic turbinate, was incurred in-service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).

2.  Sinusitis was incurred in-service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify 

The Board has considered the Veteran's claim with respect to the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100 et. seq. (West 2003).  Given the favorable outcome below no 
conceivable prejudice to the Veteran could result from this 
adjudication.  In this regard, the agency of original 
jurisdiction will be responsible for addressing any VCAA notice 
defect with respect to the rating and effective date elements 
when effectuating the award.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Veteran claims that his current nasal disorder had its onset 
in-service and increased in severity after an in-service nasal 
injury.  

Service Connection Regulations

In order to establish service connection, three elements must be 
satisfied.  There must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current disability.  
See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 
247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the evidence 
of record and the evaluation of its credibility and probative 
value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Board notes that a May 2009 VA examination report documents 
the Veteran's current nasal disorder.  Having demonstrated a 
current a current disability, the determinative issue is whether 
any current nasal disorder is related to service.  

Background

The Veteran's complete service treatment records are unavailable; 
however, appropriate efforts were made to corroborate the 
Veteran's account of his in-service injury and symptoms, as 
required by 38 U.S.C.A. § 7104(d)(1).  Significantly, the claims 
folder does contain an August 1992 military eye examination, 
documenting the Veteran's reported 2-year history of allergy 
related symptoms (i.e., redness, itchiness), his diagnosis with 
ocular allergy symptoms, and his receipt of prescription 
medication to manage his symptoms.  Although no other relevant 
in-service medical evidence has been associated with the claims 
folder, the Veteran has provided numerous statements and sworn 
testimony, indicating he began to experience nasal related 
symptoms after an in-service nose injury.  See Board Hearing 
Trans., p. 22, December 10, 2009.  The Veteran has also provided 
an August 2007 statement from his mother, in which she stated 
that prior to military service she never observed the Veteran 
exhibit any allergy or nasal symptoms.  

A September 1995 private pre-surgical evaluation documented the 
Veteran's history of recurrent allergic rhinitis, due to septal 
deviation.  As noted in a private post-operative report, dated in 
the same month, the Veteran was diagnosed with a deviated nasal 
septum and hypertrophic turbinates.  Although none of these 
private treatment records provide an opinion, or suggestion, that 
the Veteran's diagnosed disorder is related to his military 
service, or any incident therein, the numerous private treatment 
records in the claims folder document the Veteran's continued 
post-service treatment for nasal and allergic symptoms.  

In an effort to support his claim, the Veteran submitted the 
October 2007 statement of private physician, M.K., M.D.  In this 
statement, Dr. K. reported that the medications provided to the 
Veteran, during his August 1992 in-service treatment, were 
medications used to manage allergy symptoms.  Dr. K. then opined 
that the Veteran's currently diagnosed sinus disorder was related 
to, and had its onset during, military service, citing both the 
August 1995 service treatment record and the Veteran's account of 
his disorder.  

In May 2009, the Veteran was provided a VA examination related to 
his present claim.  At this time, the examiner reviewed the 
Veteran's claims folder, including both private and VA treatment 
records, recorded the Veteran's account of his disorder, and 
performed an appropriate physical examination.  Based on the 
aforementioned information the examiner diagnosed the Veteran 
with an anatomic nasal septal deviation, with left nasal 
hypertrophic turbinate, and sinusitis.  The examiner further 
opined that both disorders had their onset in-service after the 
Veteran sustained a nasal trauma.  

Analysis

In any service connection claim, competent medical evidence and 
opinions are highly probative in establishing service connection.  
As an initial matter, the Board has presumed the Veteran sound 
and without any nasal, sinus, or similar condition at the time of 
enlistment, as neither his enlistment nor separation examinations 
are of record and there is no clear and unmistakable evidence to 
the contrary.  38 U.S.C.A. § 1111 (2010); see also Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant v. Principi, 
17 Vet. App. 116, 123-30 (2003).  An August 1992 service 
treatment record documents the Veteran's first treatment for 
allergy related symptoms, which he indicated had their on-set 
two-year prior.  Relying on either this medical record or the 
Veteran's consistent account of his disorder, the evidence of 
record supports the Veteran's position that his claimed condition 
had its onset in service.  Moreover, the October 2007 statement 
of private physician, Dr. K. specifically noted the medications 
provided to the Veteran at his August 1992 in-service treatment 
were used to treat allergic rhinitis symptoms, and opined that 
the currently diagnosed sinus disorder had its onset in-service.  
What is more, the May 2009 VA examiner diagnosed both (i) an 
anatomic nasal septal deviation, with left nasal hypertrophic 
turbinate and (ii) sinusitis and, at least arguably, opined these 
disorders were related to an in-service nasal trauma.  Although 
both the VA examiner and private physician provided opinions 
largely based on the Veteran's account, the Board finds that he 
has provided a consistent, competent and credible account of in-
service injury and related symptoms, which may not be rejected 
simply because there is no contemporaneous evidence documenting 
his account.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. 
Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Ultimately, after considering the medical and lay evidence of 
record, and resolving all reasonable doubt in favor of the 
Veteran, the Board finds that the Veteran's (i) anatomic nasal 
septal deviation, with left nasal hypertrophic turbinate, and 
(ii) sinusitis had their onset in-service, after a nasal trauma.  
The evidence of record also indicates the Veteran continued to 
experience symptoms related to these disorders after his 
separation from military service.  In sum, the competent evidence 
of record adequately establishes the Veteran's entitlement to 
service connection for (i) an anatomic nasal septal deviation, 
with left nasal hypertrophic turbinate, and (ii) sinusitis, and 
to this extent the Veteran's claim is granted.  


ORDER

Service connection for an anatomic nasal septal deviation, with 
left nasal hypertrophic turbinate, is granted. 

Service connection for sinusitis is granted.




REMAND

After a thorough review of the Veteran's claims file, the Board 
has determined that additional evidentiary development is 
necessary, prior to the adjudication of the Veteran's service 
connection claim for a migraine headache disorder, to include as 
secondary to anatomic nasal septal deviation, with left nasal 
hypertrophic turbinate, sinusitis and/or Gulf War Syndrome.

During the Veteran's December 2009 Board hearing, the Veteran 
provided sworn, competent and credible, testimony that he began 
to experience migraine headache symptoms in-service, after an in-
service nose injury.  See Board Hearing Trans., pp. 30-31, 
December 10, 2009.  At his hearing, the Veteran and his 
representative also raised the possibility that his current 
migraine headache disorder might be related to Gulf War Syndrome.  
See Id. at 31 and 41.  Although the Veteran was provided a May 
2009 VA examination, the examiner provided no medical diagnosis 
concerning the Veteran's migraine headache disorder, nor any 
opinion addressing any possible basis to establish this service 
connection claim.  The Court of Appeals for Veterans' Claims (the 
Court) indicated in Barr v. Nicholson, 21 Vet. App. 303 (2007), 
that once VA undertakes the effort to provide an examination, it 
must provide an adequate one.  Absent a VA examination report, 
indicating if the Veteran has a current migraine headache 
disorder and an opinion addressing whether any such disorder is 
related to military service, to include service in the Persian 
Gulf, or any service connected disorder, the May 2009 VA 
examination is inadequate.  When medical evidence is not 
adequate, the VA must supplement the record by seeking an 
advisory opinion or ordering another examination.  See Littke v. 
Derwinski, 1 Vet. App. 90 (1991).  Accordingly, the Board remands 
the Veteran's claim, as to provide him another VA examination.  

Further, it does not appear that sufficient attempts were made to 
obtain records relevant to the Veteran's service connection claim 
for migraine headache disorder.  
In an October 2007 statement, private physician, M.K., M.D., 
indicated the Veteran would "soon be starting allergy 
injections," and the Veteran provided sworn testimony that he 
received migraine headache treatment from a physician who also 
provided allergy treatments.  See Board Hearing Trans., p. 34, 
December 10, 2009.  Accordingly, VA has been sufficiently 
notified of additional relevant treatment records not of record, 
and VA should undertake additional efforts to assist the Veteran 
attempt to obtain these records.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).

In addition, at his December 2009 hearing, the Veteran and his 
representative asserted that his migraine headache disorder may 
be related to service in the Southwest Asia Theater of 
Operations, during the Persian Gulf War.  See Board Hearing 
Trans., pp. 31, 41 December 10, 2009.  The Veteran has also 
submitted a December 1997 statement from the Department of 
Defense that, arguably, confirms his exposure to "chemical 
warfare agents," while serving in the Persian Gulf War.  
However, the record does not reflect adequate Veterans Claims 
Assistance Act (VCAA) notice to the Veteran, regarding how to 
establish service connection based on Gulf War Syndrome, and VA 
must provide notice concerning this theory of entitlement.  
38 U.S.C.A. § 5103(a).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send the Veteran 
appropriate VCAA notice concerning Gulf War 
Syndrome, and request the Veteran indicate 
the dates and locations he received VA and/or 
private treatment for his migraine headache 
disorder. 

The RO should then attempt to obtain the 
indicated private treatment records, and/or 
hospitalization records, to include those 
from private physician M.K., M.D.  All 
development efforts should be in writing 
and associated with the claims folder.

The RO should also obtain any indicated VA 
hospitalization, and/or treatment records, 
which are currently not of record.  All 
negative responses should be in writing 
and associated with the claims folder.

2.  After the aforementioned development 
has been completed and all records, 
and/or the negative response(s), 
associated with the claims folder, the 
Veteran should be afforded a VA Gulf War 
examination, to determine the etiology of any 
migraine headache disorder.  Current VA Gulf 
War Examination Guidelines must be followed.  
The claims folder should be made available to 
and reviewed by the examiner before the 
examination.  The examiner should record the 
full history of the disorder, including the 
Veteran's own account of the etiology of his 
disability.

The examiner should specifically provide 
opinions as to the following:

(a) State whether the veteran has objective 
evidence of a headache disability.  If so, the 
examiner should state whether the veteran's 
headaches are attributable to a known 
diagnosed disability.  If the manifestations 
cannot be attributed to a diagnosed illness, 
the examiner should be asked to determine if 
there is affirmative evidence that the 
undiagnosed illness was not incurred during 
active service during the Gulf War, or whether 
the undiagnosed illness was caused by a 
supervening condition or event.

(b) State whether the Veteran has a 
headache disorder, including migraines 
that is attributable to the anatomic nasal 
septal deviation, with left nasal 
hypertrophic turbinate, and/or sinusitis.  

(c) If a headache disorder, including 
migraines, is attributable to a clinical 
diagnosis, the examiner must state whether 
it is at least as likely as not (50 
percent probability or greater) that the 
diagnosed headache disorder, including 
migraines (i) had its onset during 
military service, (ii) is the result of 
any in-service incident, to include nasal 
trauma and/or chemical/fire exposure, or 
(iii) is related to any service connected 
disorder, to include an anatomic nasal 
septal deviation, with left nasal 
hypertrophic turbinate and sinusitis. 

In making the requested opinions, the 
examiner should consider the Veteran's 
statements, as to the onset and description 
of headache symptoms, to be competent and 
credible.  A rationale for the requested 
opinions should be clearly stated and 
included in the provided report.  All studies 
deemed necessary should be performed, 
associated with the claims folder, and all 
finding reported in detail.

3.  The AMC/RO should review the examination 
report to determine if it is in compliance 
with this remand.  If deficient in any 
manner, it should be returned, along with the 
claims file, for immediate corrective action. 

4. The AMC/RO should thereafter review the 
additional evidence that has been obtained 
and determine whether the benefit sought on 
appeal may now be granted.  If the benefit 
sought on appeal remains denied, the Veteran 
and his representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).





______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


